Exhibit 10.20

 

February 6, 2007
 

Lawrence D. Henderson
2 Calloway Ridge
Fairport, NY 14450-4231

Dear Larry,

     I am pleased to extend to you an offer of employment on an at-will-basis as
Senior Vice President, Global Customer Operations, and as an Officer with
Wireless Telecom Group Inc. As discussed, the commencement of your employment
with Wireless Telecom Group, Inc. will be on or around February 7, 2007.

     Your compensation package shall be a weekly salary of $3,076.93. You will
also be eligible to participate in a Sales Compensation program where your
target commission earnings for calendar year 2007 will be $8,334 per month.
Should you accept our offer of employment, a Sales Agreement will be prepared
detailing your sales compensation program, including provisions for increased
earnings if sales results exceed the Company Approved Plan.

     Your compensation package shall also include an incentive bonus plan with a
target annual payout up to $40,000. The specific objectives associated with this
incentive plan will be established and communicated upon the commencement of
your employment.

     Additionally, your compensation package shall include a total of 250,000
shares under the Wireless Telecom Group, Inc. Stock Option Plan, issued as
Incentive Stock Options (“ISOs”), dependent upon Board approval. All shares will
be administered and governed under the rules and policies of the Wireless
Telecom Group, Inc. Stock Plan. This grant of ISOs shall vest over a four-year
(4-year), period. Should a change in control of the Company occur, the vesting
schedule on your ISO grant will be accelerated in the following manner:
Fifty-percent (50%) of your total ISO grant amount will automatically vest
should change of control occur within the first 12-months of your date of hire;
One-hundred-percent (100%) of your total ISO grant amount will automatically
vest should change of control occur after 12-months from your date of hire.
Should you accept our offer of employment, an ISO Agreement will be prepared
detailing the terms of this ISO Grant. Change of Control” means the occurrence
of any of the following; the sale, transfer, conveyance or other disposition in
one or a series of related transactions, of all or substantially all of the
asserts of the Company to any entity, person, or group.

     Wireless Telecom Group, Inc. has also agreed to provide relocation
assistance to you in an amount up to $20,000. This relocation assistance may be
used by you to cover relocation expenses such as: Temporary Living, House
hunting Trips, Final Move, Movement of Household Goods, etc. Should you
voluntarily resign your position with Wireless Telecom Group, Inc. within one
year of receiving relocation assistance, you agree to repay Wireless Telecom
Group, Inc. for relocation expenses based on the following schedule:

  Completed Months of Employment Service   Percentage of Relocation Expenses to
Repay to    after Move   Wireless Telecom Group, Inc.    Less than 3 months    
100% of relocation expenses    Less than 6 months     75% of relocation
expenses    Less than 9 months    50% of relocation expenses    Less
than 12 months     25% of relocation expenses    Greater than 12 months    0% of
relocation expenses 


29

--------------------------------------------------------------------------------

     The Company is also offering a Severance Agreement to you that provides
that if your employment is terminated by the Company due to a change in control
of the Company, or if you terminate your employment for ‘‘good reason,’’
associated with a change in control of the Company then you will be entitled to
receive at the sole discretion of the Company, a Severance payment in the amount
of 75% of your annual base salary at your regular rate of base pay then in
effect. Should you voluntarily terminate your employment with Wireless Telecom
Group, Inc., or should your employment be terminated for Cause, you will forgo
this and all payments of Severance and shall be entitled to no further
compensation, benefits or obligations from the Company. This offer of a
severance benefit in no way implies a contract of employment. Your employment
with Wireless Telecom Group, Inc. its’ subsidiaries, and holdings remains
at-will. Under the terms of the Severance Agreement, ‘‘cause’’ means the
occurrence of any one or more of the following: (i) fraud, embezzlement and /or
misappropriation of the Company’s (or any successor’s) funds; (ii) gross or
willful misconduct by you in the performance of your duties; (iii) a material
violation of the Company’s (or any successor’s) Code of Conduct; or (iv) a
conviction by, or entry or a plea of guilty or nolo contendre in, a court of
competent jurisdiction for any crime which constitutes a felony or act or moral
turpitude in the jurisdiction involved; and ‘‘good reason’’ means (i) the
assignment to you of duties materially and adversely inconsistent with your
position, title, duties, responsibilities or status with the Company as an
officer of the Company, (ii) any removal of you from, or any failure to re-elect
you as an officer of the Company, (iii) a reduction in your salary, or (iv)
relocation of your principal place of employment to a place more than thirty
(30) miles from its current location, in each case without your written consent.

     As a full-time employee of Wireless Telecom Group, Inc. you will be
eligible for the following Employee Benefits:

 * Upon the commencement of your employment, you will be eligible to participate
   in the Wireless Telecom Group, Inc. Health and Hospitalization and Dental
   plans. Wireless Telecom Group, Inc. reserves the right to amend these plans
   from time to time.
    
 * Upon the commencement of your employment, you will be eligible to participate
   in the Company’s Group Term Life and Accidental Death and Dismemberment and
   Long-Term Disability Insurance Plans. Wireless Telecom Group, Inc. reserves
   the right to amend these plans from time to time.
    
 * Upon the completion of six months of employment service you will be eligible
   to participate in the Wireless Telecom Group, Inc. Group 401(k) plan
   administered through Prudential Retirement. You may defer 100% of your salary
   up to the IRS maximum, indexed each year. Wireless Telecom Group, Inc.
   matches 50% of your contributions. You will reach 100% vestment in the Plan
   after the completion of five years of continuous employment service. Details
   about this plan may also be found in the summary plan description and the
   Wireless Telecom Group, Inc. Employee Handbook. Wireless Telecom Group, Inc.
   and the Plan Trustee reserve the right to amend these plans from time to
   time.
    
 * In 2007 you will be eligible to accrue up to a total of fifteen (15) paid
   vacation days. Paid vacation is accrued and issued in accordance with the
   Wireless Telecom Group, Inc. Employee Handbook, as the Company may amend from
   time to time.

     On your first day, you will complete all required paperwork to establish
your at-will employment relationship with Wireless Telecom Group, Inc. and you
will be required to verify your identification and employment eligibility to
work in the United States.

     This offer of employment is contingent upon your execution of a
Non-Competition and Confidentiality Agreement (“the Agreement”). You will be
requested to complete and sign the Agreement on your first day of employment.

     This offer is also contingent upon the Company’s execution of a Background
screening check including a credit, criminal and name/social security
verification. Refusal of such screenings and checks will void this offer and
disqualifies candidates for consideration of employment. Paperwork to process
such screenings and background checks is being mailed to you under separate
cover.

30

--------------------------------------------------------------------------------

     On behalf of Wireless Telecom Group, Inc., I wish to welcome you to our
team. We ask that you confirm your acceptance by signing, dating and returning
this letter to me immediately.

     Please call me with any questions at (973) 386-9696 extension 4107. You may
also contact Joanne Calandra Motta, Director of Human Resources at (973)
386-9696 extension 4115.



  Very truly yours,    WIRELESS TELECOM GROUP, INC.    By:      /s/ Monty
Johnson   CEO, Vice Chairman of the Board 

 

Formally Agreed and accepted:



/s/ Lawrence Henderson   February 6, 2007 Signature  Date 


31

--------------------------------------------------------------------------------